July 14, 1904. The opinion of the Court was delivered by
The facts of this case are fully set out in the report of the master, which, together with the exceptions to the decree of the Circuit Court, will be incorporated in the report of the case. The report of the master was confirmed by the Circuit Judge and ordered to stand as the judgment of that Court.
It was incumbent on the appellants to satisfy this Court that the findings of fact by the Circuit Court are not sustained by the preponderance of the evidence. The burden, therefore, rested upon them to show that the Circuit Court erred in finding that they are the illegitimate offspring of Adam Tunno. In this they have failed. They contend, however, that even if they are illegitimates, they are entitled to take as next of kin under the act of Congress. We regard this question as conclusively settled against the contention of the appellants by the case of Flagge v. Balch, 162 U.S. 439, as bastards do not take by inheritance under our statute of distributions.
This conclusion, which shows that the appellants have no interest in the fund, renders the other questions presented by the exceptions speculative, and, therefore, there is no necessity for considering them. *Page 413 
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.